                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-02633-PAB-STV

ANTHONY PHILIP,

       Plaintiff,

v.

ROHAN ELLIS,
CONNIE VAUGHAN, and
MARK ALLISON,

     Defendants.
_____________________________________________________________________

       ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
_____________________________________________________________________

       This matter is before the Court on the Recommendation of United States

Magistrate Judge Scott T. Varholak filed on October 8, 2019 [Docket No. 56]. The

Recommendation states that objections to the Recom mendation must be filed within

fourteen days after its service on the parties. See 28 U.S.C. § 636(b)(1)(C). The

Recommendation was served on October 9, 2019. No party has objected to the

Recommendation.

       The copy of the Recommendation that was mailed to plaintiff at his last known

address was returned as undeliverable [Docket No. 58]. Although he is required to do

so, see D.C.COLO.LAttyR 5(c), plaintiff has failed to inform the Court of his current

mailing address. Plaintiff, therefore, bears responsibility for not receiving a copy of the

Recommendation.

       In the absence of an objection, the district court may review a magistrate judge’s

recommendation under any standard it deems appropriate. See Summers v. Utah, 927
F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

(“[i]t does not appear that Congress intended to require district court review of a

magistrate’s factual or legal conclusions, under a de novo or any other standard, when

neither party objects to those findings”). In this matter, the Court has reviewed the

Recommendation to satisfy itself that there is “no clear error on the face of the record.”1

Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has

concluded that the Recommendation is a correct application of the facts and the law.

Accordingly, it is

       ORDERED as follows:

       1. The Recommendation of United States Magistrate Judge [Docket No. 56] is

accepted.

       2. Defendant Ellis’s Rule 12(b)(6) Motion to Dismiss [Docket No. 23] is granted.

       3. Defendants Vaughan and Allison’s Rule 12(b)(6) Motion to Dismiss [Docket

No. 25] is granted.

       4. This case is closed.


       DATED November 12, 2019.

                                   BY THE COURT:


                                    s/Philip A. Brimmer
                                   PHILIP A. BRIMMER
                                   Chief United States District Judge



       1
        This standard of review is something less than a “clearly erroneous or contrary
to law” standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo
review. Fed. R. Civ. P. 72(b).

                                             2
